_____________

                                     No. 96-1813NI
                                     _____________

In re:    Floyd Douglas Grimm,             *
                                           *
                 Debtor,                   *
____________________                       *
                                           *
Habbo G. Fokkena,                          *   Appeal from the United States
                                           *   District Court for the Northern
                     Appellee,             *   District of Iowa.
                                           *
     v.                                    *          [UNPUBLISHED]
                                           *
Floyd Douglas Grimm,                       *
                                           *
                     Appellant.            *
                                     _____________

                           Submitted:      November 22, 1996

                                Filed: November 27, 1996
                                      _____________

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


     On    appeal,      Floyd    Douglas   Grimm    contends    the   bankruptcy   court
improperly denied Grimm's discharge.           Having reviewed the record and the
parties' briefs, we conclude Grimm is not entitled to relief.              In our view,
there is sufficient evidence to support the bankruptcy court's fact-
findings and no error of law appears.              We affirm.   See 8th Cir. R. 47B.


     A true copy.


              Attest:


                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.